Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/20 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 11/3/2020, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 1, 7, and 11 are objected to because of the following informalities:  the claims appear to be the same amended claims as entered of record on 6/12/2020, so .  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-9 of U.S. Patent No. US 10,046,537 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the composite membranes instant claims 1-3 and 5-16 would have been rendered obvious to one of ordinary skill in the art at the time of invention per the teachings of the microcreped composite microporous vapor permeable membranes of claims 1-5 and 7-9 of U.S. Patent No. US 10,046,537 B2

Claim Rejections - 35 USC § 112

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The term "increased mechanical strength" in claim 2 is a relative term which renders the claim indefinite.  The term "increased mechanical strength" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art at the time of invention would have not understood the requisite degree to which the composite membrane has increased mechanical strength, and therefore the claim is indefinite.

Claim Rejections - 35 USC § 102
Claim(s) 14 and 16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jackson et al (US 2011/0247184 A1).
Jackson teaches composite webs comprising two substrates laminated together through heat sealing or ultrasonic energy wherein one substrate may be porous film and another may be a woven or nonwoven porous material; wherein the substrates may comprise polypropylene or polyethylene and be microcreped (i.e., a microporous membrane modified using a process or treatment to introduce permanent small, regularly spaced, crepes, profiles, compactions, pleats, or wrinkles into the microporous membrane to form a modified microporous membrane, and is resilient) (para 78, 84, 85, 94, 98, 141). Jackson further suggests the substrates may have a wide variety of properties, such as extensibility, elasticity, and flexibility (i.e., improved level stretch and recovery or is resilient (para 84). Jackson teaches using different substrate or layers for characteristics such as breathability (i.e., vapor permeability) (para 84). Jackson teaches the use of the composite webs in garments (para 5, 8).
The limitations “has improved puncture strength, increased % MD elongation at break, improved level of stretch and recovery,” “and/or has a soft ‘hand’ or drape” are optional limitations that need not be taught by Jackson.

Claim Rejections - 35 USC § 103
Claims 1-3, 5, and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurauchi et al (US 5,691,047 A) in view of Jackson.
Kurauchi teaches stretched porous multi-layer films (i.e., composite membrane) comprising a polyethylene layer and a polypropylene layer (i.e., a modified laminated composite membrane composed of at least two dissimilar membranes; a porous polymer membrane and another membrane is a nonwoven; one membrane is a porous polymer membrane and another membrane is a different porous polymer membrane) (title, col 4, lines 11-21); wherein the films are laminated together by heat and pressure (col 4, lines 37-55); wherein the films have a recovery of 80 to 94% at 100% elongation  and high mechanical strength (i.e., increased mechanical strength to withstand the rigors of repeated use) (col 6, lines 5-10, 48-60) Kurauchi teaches the composite membrane (i.e., one membrane) may have a maximum pore size in the range of 0.02 to 2 μm which overlaps and therefore renders obvious the range of the instant claims.
Kurauchi fails to suggest the laminated composite membrane is microcreped. 
Jackson teaches modified composite webs comprising two substrates laminated together through heat sealing or ultrasonic energy wherein the substrates may be porous films; wherein the substrates may comprise polypropylene and polyethylene and the substrates may be microcreped (i.e., the modification is regularly spaced crepes, profiles, compactions, pleats, or wrinkles) (para 78, 84, 85, 94, 98, 141). Jackson further suggests the substrates may have a wide variety of properties, such as extensibility, elasticity, and flexibility (i.e., improved level stretch and recovery and/or is resilient) (para 84).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention per the teachings of Jackson to microcrepe the porous multi-layer films of Kurauchi to adjust or optimize the extensibility, elasticity, and flexibility of the porous multi-layer films; or in the alternative as a matter of design choice rendered obvious to one of ordinary skill in the art at the time of invention by the prior art.


Claim(s) 7, 9, and 13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson.
Jackson teaches composite webs comprising two substrates laminated together through heat sealing or ultrasonic energy wherein one substrate may be porous film and another may be a woven or nonwoven porous material; wherein the substrates may comprise polypropylene or polyethylene and be microcreped (i.e., a composite microporous membrane modified, treated or microcreped using a process or treatment to introduce permanent small, regularly spaced, crepes, profiles, compactions, pleats, or wrinkles into the composite microporous membrane, the composite microporous membrane comprises a microporous polymer membrane laminated to a woven or nonwoven porous material, the laminated composite microporous membrane has small, regularly spaced, crepes, profiles, compactions, pleats, or wrinkles,) (para 78, 84, 85, 94, 98, 141).
Jackson suggests the substrates may be a woven material, nonwoven material, knit material, netting, scrim, foam, paper, film, or any other continuous media that can be fed through a nip point; wherein the substrates may have a wide variety of properties, such as extensibility, elasticity, flexibility, conformability, breathability, porosity, stiffness, and strength; and, the substrates may include pleats, corrugations, microcreping, or other deformations from a flat planar sheet configuration (para 84, 91, and 96).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the composition or structure of the layers in the composite webs as well as the processing techniques applied to the composite webs of Jackson to optimize its strength (therein its improved puncture strength) and increased % MD elongation at break.

Claims 8 and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson as applied to claim 7 above, and further in view of Kurauchi.
Jackson teaches the composite membrane of instant claim 7.
Jackson fails to suggest the average diameter of the pores in the microporous polymer membrane is in the range 0.02 to 0.20 μm; wherein machine direction stretch can be up to 200%; wherein the recovery of the membrane is between 20 to 100% after 100% extension; wherein the polymer membrane is water impervious.
Kurauchi teaches stretched porous multi-layer films (i.e., composite membrane) comprising a polyethylene layer and a polypropylene layer (i.e., a modified laminated composite membrane composed of at least two dissimilar membranes; a porous polymer membrane and another membrane is a nonwoven; one membrane is a porous polymer membrane and another membrane is a different porous polymer membrane) (title, col 4, lines 11-21); wherein the films are laminated together by heat and pressure (col 4, lines 37-55); wherein the films have a high recovery of 80 to 94% after elongation and high mechanical strength (i.e., increased mechanical strength to withstand the rigors of repeated use) (col 6, lines 5-10, 48-60) Kurauchi teaches the composite membrane (i.e., one membrane) may have a maximum pore size in the range of 0.02 to 2 μm which overlaps and therefore renders obvious the range of the instant claims.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the porous multi-layer films of Kurauchi with the composite webs of Jackson for composite webs comprising porous multi-layer films with high recovery and high mechanical strength.
The limitations of instant claims 10 and 12 are functional language that is the limitations describe how the article functions in its final state, rather than by the structure of the article. Such limitations are met if the applied prior art is capable in functioning the claim matter. In the present instance, Jackson as modified by Shaffer teaches or otherwise renders obvious both the structure and the composition of the microcreped the composite microporous membranes and the microporous membrane film and the process by which the composite microporous membrane is made (i.e., laminated through microcreping). Therefore, microcreped the composite microporous membranes are deemed to have the machine direction stretch of the instant claims and the microporous polyolefinic membrane film is deemed to be water impervious. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product, [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.

Claims 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson.
Regarding the limitation “wherein the modified microporous membrane has improved puncture strength, increased % MD elongation at break, improved level of stretch and recovery, improved resiliency, and has a soft ‘hand’ or drape as compared to non-modified microporous membranes,” Jackson suggests the substrates may be a woven material, nonwoven material, knit material, netting, scrim, foam, paper, film, or any other continuous media that can be fed through a nip point; wherein the substrates may have a wide variety of properties, such as extensibility, elasticity, flexibility, conformability, breathability, porosity, stiffness, and strength; and, the substrates may include pleats, corrugations, microcreping, or other deformations from a flat planar sheet configuration (para 84, 91, and 96).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the composition or structure of the layers in the composite webs as well as the processing techniques applied to the composite webs of Jackson to optimize its extensibility, elasticity, flexibility, conformability, breathability, porosity, stiffness, and strength and therein its improved puncture strength, increased % MD elongation at break, improved level of stretch and recovery, improved resiliency, and has a soft ‘hand’ or drape as compared to non-modified microporous membranes.

Response to Arguments
Applicant's arguments filed 6/12/2020 have been fully considered but they are not persuasive.
Applicant contends that Jackson does not teach a laminate but rather a non-laminate. This is not persuasive.
The Applicant has failed to consider the totality of the teachings of Jackson. Jackson specifically teaches:
[0078] In other instances, the base film 116 may be attached to the substrate 110 after the polymeric structures 114 are attached thereto.  For example, the base film 116 may be attached to the substrate 110 by, e.g., heat welding, chemical welding, heat sealing, pressure welding, lasers, ultrasonic energy, etc.
[0141] Although not depicted, other variations in composite webs manufactured according to the present invention may include two or more substrates laminated together with one or more polymeric structures located between the laminated substrates.  Such laminated constructions may be useful, for example, to provide a cloth-like or softer feel or appearance, breathability, porosity, etc. on both sides of the composite web.  This is in contrast to the composite webs in which the polymeric structures are located on an exposed surface of the composite web.  A laminated composite web structure may also be used to provide different properties on opposite sides of the composite web structure.  For example, the porosity or other properties may differ between the different substrates.
The Examiner notes that a base film laminated to a substrate or two substrates laminated together would have suggested that of a laminate to one of ordinary skill in the art at the time of invention. Furthermore, Jackson suggests that the laminated constructions may have breathability (i.e., vapor permeability) (para 84).
In response to applicant's argument that Kurauchi is nonanalogous art (e.g., battery separator of nonaqueous batteries), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both inventions are that of laminated constructions.
Furthermore, Kurauchi teaches “[p]orous plastic films are employable in various fields of art.  For instance, a porous plastic film is employed as a battery separator in nonaqueous batteries such as a lithium battery (i.e., lithium cell), a separator in electrolytic condensers, an insulator in electronic devices, an artificial lung diaphragm, a plasma purifier, a respiratory clinical clothing, a filter for separating microorganisms and virus from water, a separator for gaseous mixtures, or a filter in air-conditioner” (col 1, lines 13-21). The Examiner contends that the previous passage would have suggested to one of ordinary skill in the art at the time of invention that that the porous films of Kurauchi could be used or tried in other applications.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783